DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non-Final Office Action. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 9, 2020 has been entered.

Specification
The substitute specification filed July 9, 2019 has not been entered because it does not conform to 37 CFR 1.125(b) and (c) because: A substitute specification must not contain new matter.  The substitute specification must be submitted with markings showing all the changes relative to the immediate prior version of the specification of record.  The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters.  The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived.  An accompanying clean version (without markings) and a statement that the substitute specification contains no new matter must also be supplied.  Numbering the paragraphs of the specification of record is not considered a change that must be shown.
Drawings
The drawings filed on April 25, 2019 and June 18, 2019 are in compliance with 37 CFR 1.121(d).
Claim Objections
Claims 86, 92, 96, 97 and 99 are objected to because of the following informalities: the terms “R1a to R5a”, “R6a to R9a” and “R1a to R9a” should be written in the alternative.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 86, 87 and 92-97 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With regards to claims 86, 92 and 97, the variable R12a is vague and indefinite. The R12a variable is not defined in said claims. Therefore, claims 86, 87 and 92-97 are vague and indefinite.  
In claims 86, 92 and 97, the phrase “absolute value of the gradient of a straight line connected between an absorption peak and a peak end of an absorption spectrum 
Claims 92, 94 and 95 recites the limitation "the hydrocarbon" in the definition of R13a.  Since there is more than one hydrocarbon group in claim 92 in the definition of R13a, it is not known if this applies to one or all. 
In claim 92, the term “(meth)acryloyl group” is vague. The claim should be written in the alternative if more than one group is being claimed. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 86, 87, 92, 94-96 and 99-104 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Winter et al. (WO 92/14718, used for rejection citations). See also WO 92/14717. This is not a new rejection.
claims 86, 87, 92, 94-96 and 99-104:

    PNG
    media_image1.png
    178
    587
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    52
    574
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    153
    361
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    57
    540
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    151
    339
    media_image5.png
    Greyscale
, see Example 3-13, page 33, in the table Examples 3-5. These are just several examples which are embraced by the present claims; the reference teaches more species. The reference teaches a steel 
	Applicant traverses by stating “As a result, the additive in the claims is capable of maintaining transparency, and specifically characterized by sharply cutting ultraviolet rays of a longer wavelength side in the vicinity of 360 to 400 nm even in the UV-A region without cutting the 450 to 500 nm (visible region) due to an ultraviolet ray absorbing properties of the additive. Accordingly, a resin member suppressed with yellowing at initial stage and superior to appearance is obtained.
Specifically, the additive can suppress yellowing at initial stage of a resin member since the absolute value of the slope of a straight line connecting a light absorption peak at 350 to 390 nm with a peak end of the absorption spectrum on the longer wavelength side is larger than a conventional ultraviolet absorber. Accordingly, it is clearly distinguished from a transparent resin which is required high transparency and suppressing yellowing at initial stage.”
This is not persuasive. Applicant has only described inherent properties of the compounds, which are embraced by the present claims. Thus, said claims are anticipated. 

Claims 86, 87, 92-97 and 99-104 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shishino et al. (WO 2016174788, US equivalent US 20180134872 used for translation and citations). The WO document claims priority to JP 2015-093685, with a filing date of April 30, 2015. The present application has perfected the .
The reference teaches a method of imparting ultraviolet absorbency and/or a high refractive index to a matrix, comprising combining the matrix with an additive represented by the following species, which are embraced by claims 86, 87, 92-96 and 99-104:

    PNG
    media_image6.png
    188
    385
    media_image6.png
    Greyscale
, see page 13, paragraph 0151;


    PNG
    media_image7.png
    183
    403
    media_image7.png
    Greyscale
, see page 13, paragraph 0156; 

    PNG
    media_image8.png
    185
    441
    media_image8.png
    Greyscale
, see page 14, paragraph 0171;.and

    PNG
    media_image9.png
    209
    382
    media_image9.png
    Greyscale
, see page 14, paragraph 0166.

These are just several examples which are embraced by the present claims; the reference teaches more species. The reference teaches a plastic lens comprising the above noted compounds, see page 20, claim 7. Therefore, the cited compounds are combined with a transparent matrix. Thus, said claims are anticipated.   
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
The applied reference has a common assignee and inventors with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
	Therefore said claims are anticipated.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 86, 87, 92-97 and 99-104 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Winter et al. (WO 92/14718, used for rejection citations). See also WO 92/14717.


    PNG
    media_image10.png
    127
    326
    media_image10.png
    Greyscale

. The several compounds are cited above in the 102 rejection which are embraced by formula (I). 
Claim 93 embraces a vinyl group of hydrocarbon group substituted with an OH at R13a.  
Claim 97 embraces a cyclohexyl group at R13a.  

The ‘718 publication teaches the following genus:

    PNG
    media_image11.png
    186
    404
    media_image11.png
    Greyscale
, and 

    PNG
    media_image12.png
    146
    914
    media_image12.png
    Greyscale
. 
The species in the 102 art rejection above have a phenyl or benzyl group at R3. The reference teaches vinyl, cyclohexyl, phenyl and benzyl as alternatively useable groups. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA MOORE whose telephone number is (571)272-9046.  The examiner can normally be reached on Monday - Friday, 10:00 am to 7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/SUSANNA MOORE/Primary Examiner, Art Unit 1624